TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 7, 2022



                                      NO. 03-22-00160-CV


                        Kathleen Julie Washpon McIntyre, Appellant

                                                v.

                      Permanent General Insurance Company, Appellee




        APPEAL FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND SMITH
                 DISMISSED FOR WANT OF PROSECUTION
                    OPINION BY CHIEF JUSTICE BYRNE




This is an appeal from the judgment signed by the trial court on February 14, 2022. Having

reviewed the record, the Court holds that Kathleen Julie Washpon McIntyre has not prosecuted

her appeal and did not comply with a notice from the Clerk of this Court. Therefore, the Court

dismisses the appeal for want of prosecution. The appellant shall pay all costs relating to this

appeal, both in this Court and in the court below.